[J-39-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,               :   No. 45 MAP 2018
                                                :
                      Appellee                  :   Appeal from the Order of Superior
                                                :   Court at No. 1656 MDA 2016 dated
                                                :   February 13, 2018 Affirming the
               v.                               :   Judgment of Sentence dated May 10,
                                                :   2016 by the Cumberland County
                                                :   Court of Common Pleas, Criminal
    DYLAN SCOTT TURPIN,                         :   Division, at No. CP-21-CR-0000623-
                                                :   2015
                      Appellant                 :
                                                    ARGUED: May 15, 2019


                                         OPINION


JUSTICE DOUGHERTY                                        DECIDED: September 26, 2019
        We granted discretionary review to determine whether a search warrant for an

entire multi-bedroom residence shared by appellant, Dylan Scott Turpin, and his

roommate, Benjamin Kato Irvin, was constitutionally permissible under the Fourth

Amendment to the United States Constitution1 and Article I, Section 8 of the Pennsylvania

Constitution2 even though the warrant was premised solely on the activity of Irvin. We

conclude police had probable cause to search the entire residence and therefore the


1 The Fourth Amendment provides, in relevant part, “no [w]arrants shall issue, but upon
probable cause, supported by [o]ath or affirmation, and particularly describing the place
to be searched, and the persons or things to be seized.” U.S. CONST. amend. IV.
2Article I, Section 8 provides, in relevant part, “no warrant to search any place or to seize
any person or things shall issue without describing them as nearly as may be, nor without
probable cause, supported by oath or affirmation subscribed to by the affiant.” PA. CONST.
art. I, §8.
warrant was constitutionally permissible. Accordingly, we affirm the order of the Superior

Court.

         On December 4, 2014, Detective Trenton Mellott of the Cumberland County Drug

Task Force began investigating Irvin based on information received from a confidential

informant regarding the sale of heroin.      Affidavit of Probable Cause 2/19/15 at 1.

Detective Mellott contacted Irvin’s parole officer who informed him Irvin was residing at

105 E. Green Street in Mechanicsburg, and appellant also seemed to be living at that

address. Id. Based on this information, Detective Mellott conducted surveillance of the

single family residence located at this address over the next few months and observed

an unusually high number of individuals making short visits there. Id. at 2.3

         In mid-February 2016, Detective Mellott interviewed a second confidential

informant who stated he had been purchasing heroin from Irvin on a regular basis and

had bought heroin from Irvin at the Green Street residence. Id. As this information had

been corroborated by his surveillance, Detective Mellott arranged for the confidential

informant to conduct a controlled buy of heroin from Irvin. Id. While the confidential

informant was arranging to meet Irvin at a nearby business, Detective Mellott surveilled

the Green Street residence and observed multiple individuals enter and then quickly exit,

activity which Detective Mellott believed was indicative of drug dealing. Id. Detective

Mellott then observed two people exit the residence and enter a black Cadillac that Irvin


3 Our reference in this opinion to the building located at 105 E. Green Street as a “single
family residence” is not based upon any familial relationship among those sharing the
house, see, e.g., Appeal of Miller, 515 A.2d 904, 907 (Pa. 1986) (designation “single
family residence” is not limited to a house occupied by “a group of persons related by
blood or marriage”), nor do we utilize it as a term of art arising from zoning law as the
dissent suggests. See Dissenting Opinion, slip op. at 2-3. Instead, we use the term as it
is commonly used to describe the type of structure located on the property, and thus
distinguish “single family residence” from, for example, an apartment building that
includes multiple residential units; as such, the term is descriptive only and not intended
to reflect the relationship between the residents of the subject property.


                                     [J-39-2019] - 2
was known to drive. Id. at 1-2. Detective Rodney Temple, who was surveilling the

location of the controlled buy, observed the same black Cadillac arrive at the buy location.

Id. at 2. A male and female then exited the Cadillac, the male conducted a hand-to-hand

transaction with an unknown individual, and the male instructed the confidential informant

to enter the business. Id. At this time, Detective Christopher Collare entered the business

with the confidential informant and positively identified Irvin as the male with whom the

confidential informant interacted. Id. The detectives observed Irvin and the unknown

female get back into the black Cadillac, drive to the Green Street residence, and enter

the house. Id. The confidential informant then provided Detective Mellott with ten blue

bags of heroin, stamped “Blue Magic,” purchased from Irvin. Id.; N.T. 3/24/16 at 12.

       Based on the above, Detective Mellott obtained a warrant to search “the residence

at 105 E. Green St[,] . . . a single family townhouse” for heroin, drug paraphernalia,

proceeds from illegal drug sales, and cellphones owned or possessed by Irvin.

Application for Search Warrant and Authorization 2/19/16 at 1.

       On February 21, 2015, the search warrant was executed and a special response

team cleared the building — a two story house containing a living room and kitchen on

the first floor and two bedrooms and one bathroom on the second floor — of all individuals,

including appellant. N.T. 8/11/15 at 15-16, 18; N.T. 3/23/16 at 24. Appellant was placed

into a vehicle by Sergeant Brian Curtis of the Mechanicsburg Police Department and the

two discussed the living arrangements at the residence. Id. at 16. Appellant told Sergeant

Curtis he and Irvin both lived there, splitting the rent, and each occupying one of the two

bedrooms. Id. at 16-17. Thereafter, Sergeant Curtis brought appellant back into the

house so he could retrieve shoes from his bedroom, which appellant described as the

bedroom on the right. Id. at 17. Sergeant Curtis observed the door to appellant’s

bedroom was open and unlocked, there was no evidence appellant had ever placed a




                                      [J-39-2019] - 3
padlock on the bedroom door, and there was not a room number or mailbox on the outside

of the bedroom door. Id. at 22.

         Officers proceeded to search the entire house, including appellant’s bedroom.

N.T. 3/24/16 at 14-15. Recovered from appellant’s bedroom were, inter alia, a Glock

firearm, ammunition, six bags of heroin including one blue bag stamped “Blue Magic,” a

bag of marijuana, and $902 in cash. Id. at 15, 21-22, 27-28, 56. Police also recovered

37 bags of heroin, some stamped “Blue Magic,” and $1,000 cash from Irvin’s bedroom as

well as 200 bags of heroin from the living room. Id. at 15, 18-20, 56. On March 10, 2015,

police returned to the Green Street residence and recovered 80 bags of heroin from the

second floor bathroom, which was adjacent to appellant’s bedroom. Id. at 73-74. Based

on the above, appellant was arrested and charged with, inter alia, three counts of

possession of a controlled substance, and one count each of conspiracy to commit

possession with the intent to deliver and receiving stolen property. 4

         Prior to trial, appellant filed a motion to suppress claiming, inter alia, the warrant

was overbroad because it did not limit the specific areas to be searched to those under

the control of Irvin and the warrant was improperly executed because the police were

made aware of its overbroad nature from appellant’s discussions with Sergeant Curtis.

N.T. 8/11/15 at 4. The suppression court held a hearing at which Sergeant Curtis testified

as detailed above. Id. at 15-27. In addition to testimony from other police officers, see

id. at 5-14, 27-35, 43-48, appellant also testified at the hearing. Id. at 35-42. Relevant to

the claim discussed herein, appellant testified he told Sergeant Curtis of the living

arrangements at the Green Street residence, he and Irvin occupied separate bedrooms

at the residence, he shut his bedroom door when he was not home, and Irvin was not

permitted to enter his bedroom without permission. Id. at 35-38.


4   35 P.S. §780-113(a)(16), 18 Pa.C.S. §903, and 18 Pa.C.S. §3925(a), respectively.


                                        [J-39-2019] - 4
       The court ultimately denied appellant’s motion to suppress. In doing so, the

suppression court held the warrant itself was not overbroad, finding “[a] search warrant

to a residence need not specify each and every room of a residence to be searched and

in fact can authorize a search of an entire residence.” Suppression Court Opinion 9/24/15

at 4, citing Commonwealth v. Waltson, 724 A.2d 289, 290 (Pa. 1998) (“where there is

probable cause to believe that contraband is located within a particular room of a single

unit house, Article [I], Section 8 [of the Pennsylvania Constitution] does not preclude a

search of the entire residence”). The court further determined the search warrant was

not improperly executed, finding “[t]here was no need for police to distinguish between

what rooms were private versus what rooms were public; the warrant authorized a search

of the entire residence without distinction.” Id.

       Appellant proceeded to a jury trial, after which he was convicted of the

aforementioned crimes. The court later sentenced appellant to an aggregate term of one

year less one day to two years less two days of county imprisonment to be followed by

three years of probation. N.T. 5/10/16 at 4-5.

       On appeal to the Superior Court, appellant renewed his claim the warrant was

overbroad and his suppression motion should have been granted. Appellant contended

the facts of his case were distinguishable from those in Waltson. Specifically, appellant

argued all the areas searched in Waltson were under the control of the resident who was

the subject of the search warrant, but in this case the search was expanded into

appellant’s bedroom, which was a separate living unit solely under the control of a

resident who was not the subject of the search warrant. Appellant’s Superior Court Brief

at 17. The panel rejected this argument, finding Waltson and Commonwealth v. Korn,

139 A.3d 249 (Pa. Super. 2016) — a case with facts analogous to the case at hand —

controlled the issue because there was no indication in the record that appellant’s




                                       [J-39-2019] - 5
bedroom constituted a separate living unit. Commonwealth v. Turpin, 1656 MDA 2016,

unpublished memorandum at 9 (Pa. Super. filed Feb. 13, 2018). The panel premised its

holding on the facts appellant’s bedroom did not have a separate mailbox, address, or

private entrance and appellant himself testified he would only shut the bedroom door

when he left the residence, rather than lock it. Id.

       We accepted review to address the following question raised by appellant, which

was rephrased for purposes of clarity:

       Does a search warrant for a multi-bedroom residence shared by adults
       permit police to search the entire residence and all bedrooms within, where
       the warrant and affidavit of probable cause are premised on the activity of
       only one occupant in that multi-occupant residence who does not have
       complete control over the private bedrooms of his roommates?
Commonwealth v. Turpin, 191 A.3d 1285 (Pa. 2018) (per curiam). Our standard of review

over an order denying suppression requires us to “consider only the Commonwealth’s

evidence and so much of the defense’s evidence as remains uncontradicted” when read

in the context of the suppression hearing record as a whole. Commonwealth v. Johnson,

160 A.3d 127, 138 (Pa. 2017), cert. denied, 138 S. Ct. 508 (2017) (internal citations

omitted); see also In the Interest of L.J., 79 A.3d 1073, 1085 (Pa. 2013). “Where the

record supports the suppression court’s factual findings, we are bound by those facts and

may reverse only if the legal conclusions drawn therefrom are in error.” Johnson, 160
A.3d at 138. However, as here, “where the appeal . . . turns on allegations of legal error,

the suppression court’s conclusions of law are not binding” as it is this Court’s duty “to

determine if the suppression court properly applied the law to the facts.” Commonwealth

v. Mistler, 912 A.2d 1265, 1269 (Pa. 2006) (internal brackets, quotations, and citation

omitted). Therefore, the legal conclusions of the lower courts are subject to our plenary

review. Id.




                                      [J-39-2019] - 6
       Appellant first contends the search warrant was overbroad in violation of the Fourth

Amendment. Appellant argues warrants must be limited to areas for which there is

probable cause to search and the Fourth Amendment’s “‘requirement that a specific

‘place’ be described . . . refers to a single living unit (the residence of one person or

family).’” Appellant’s Brief at 14, quoting United States v. Hinton, 219 F.2d 324, 326 (7th

Cir. 1955) (emphasis added by appellant).         Appellant further cites United States v.

Diange, 32 F. Supp. 994 (W.D. Pa. 1940), for the proposition that “a search warrant

describing the entire dwelling-house will be insufficient where ‘each family [is] in

possession of a different part of said dwelling-house.’” Appellant’s Brief at 14, quoting

Diange, 32 F. Supp. at 994. Appellant contends the Green Street residence was neither

the residence of one person nor one family and, as such, the warrant for the residence

“needed to be limited to the areas within the residence that were under the control of one

person or one family.” Id. at 17. Since the warrant was not restricted to only the living

areas under the control of Irvin, the subject of the warrant, appellant contends the warrant

was constitutionally infirm under the Fourth Amendment. Id.

       Appellant additionally contends the warrant was overbroad in violation of Article I,

Section 8 of the Pennsylvania Constitution, as this Court has stated “‘a search warrant

directed against an apartment house, or other multiple-occupancy structure will be

held invalid for lack of specificity if it fails to describe the particular room or subunit to

be searched with sufficient definiteness to preclude a search of other units.’” Id. at 17-

18, quoting Commonwealth v. Carlisle, 534 A.2d 469, 471 (Pa. 1987) (internal ellipsis

omitted, emphasis added by appellant). Appellant recognizes the Waltson Court stated

“the search of a single unit house” satisfies the enhanced privacy rights provided by Article

I, Section 8. Id. at 18 (emphasis omitted), quoting Waltson, 724 A.2d at 290. However,

appellant contends his situation is distinguishable from that of Waltson because the




                                       [J-39-2019] - 7
privacy rights of individuals other than the subject of the warrant were implicated; the

search here “was not limited to the areas under the control of the resident named in the

warrant but overflowed into an area under the control of [appellant], who was not the

subject of any investigation[.]” Id. at 19. Appellant further attempts to distinguish his case

from Waltson by claiming “the search was not of a single unit house but of a multiple-

occupancy structure.” Id. (emphasis in original). As a result, appellant contends, “the

general requirement announced in Carlisle [and quoted above] pertains[.]” Id.

       Appellant further submits “the police knew, prior to the search, which bedroom was

[appellant’s] and . . . [could not] reasonably believe that contraband could be found in

areas, like [appellant’s] bedroom, that were not under the control of [ ] Irvin.” Id. at 19-20.

Therefore, appellant contends the Commonwealth’s argument Irvin could have hidden

contraband in appellant’s bedroom is speculative at best and, if the search of appellant’s

bedroom was justified by such speculation, Irvin should have been held criminally liable

for any contraband found in appellant’s bedroom. Id. at 20-21. With regard to Korn, which

appellant recognizes is more akin to his case than Waltson, appellant argues that case

was wrongly decided and should be expressly overturned by this Court based on the

analysis of the dissent in that case, which would have held “[b]ecause the affidavit . . .

only established probable cause as to the areas accessed and controlled by [the subject

of the warrant], and because the police were put on notice that there was another

bedroom occupied by at least one other person,” the search was overbroad. Id. at 23-

24, quoting Korn, 139 A.3d at 261 (Shogan, J., dissenting).

       Finally, appellant provides an analysis under Commonwealth v. Edmunds, 586
A.2d 887 (Pa. 1991), in which he argues Article I, Section 8 provides distinct and greater

protections than those conferred by the Fourth Amendment. Appellant’s Brief at 24-35.

Appellant relies on decisions from this Court which have stated the text of Article I, Section




                                       [J-39-2019] - 8
8 provides more stringent particularity requirements for obtaining a warrant than those

found in the Fourth Amendment. Id. at 26-28, citing Commonwealth v. Grossman, 555
A.2d 896, 899 (Pa. 1989). Appellant also cites decisions from other states which have

held searches of multi-resident homes must be narrowly tailored to rooms under the

control of the subject of the warrant. Id. at 29-31, citing State v. Fleming, 790 N.W.2d
560 (Iowa 2010) (single family residence) and People v. Avery, 478 P.2d 310 (Colo. 1970)

(rooming house). With regard to policy concerns, appellant contends “if the search of

[his] bedroom is permitted to stand, the right to privacy . . . will protect only those who can

afford to live alone.” Id. at 32.5

       The Commonwealth responds by arguing the federal courts have held that, under

the Fourth Amendment, “[a] search warrant for the entire premises of a single family

residence is valid, notwithstanding the fact that it was issued based on information

regarding the alleged illegal activities of one of several occupants of a residence.”

Commonwealth’s Brief at 11, quoting United States v. Ayers, 924 F.2d 1468, 1480 (9th

Cir. 1991) and citing United States v. McLellan, 792 F.3d 200, 212 (1st Cir. 2015) (warrant

for single family residence authorizes search of entire dwelling). To further illustrate this

point, the Commonwealth also discusses United States v. Kyles, 40 F.3d 519 (2d Cir.

1994), which held “despite the multi-occupant nature of the premises, there was no

reason to believe that [the locked] bedroom was a separate residence” as it “‘ha[d] neither

its own access from the outside, its own doorbell, nor its own mailbox’” and further, “the

officer’s awareness that [only one individual] could access the bedroom when locked, ‘did

not, by itself, elevate the bedroom to the status of a separate residential unit.’”

5 The Public Defender Association of Pennsylvania filed an amicus curiae brief on behalf
of appellant, reiterating each of appellant’s arguments, but focusing on the public policy
ramifications of judicial decisions that limit the privacy rights of those who cannot afford
to live alone, as well as the continuing impact of the war on drugs. See Amicus Brief of
Public Defender Association of Pennsylvania at 15-26.


                                       [J-39-2019] - 9
Commonwealth’s Brief at 13-14, quoting Kyles, 40 F.3d at 524. The Commonwealth

additionally argues Hinton and Diange, which are relied upon by appellant, are inapposite;

the warrants in those cases were held to be overbroad “not because they were single-

family residences occupied by roommates, but because the residences listed on the

respective search warrants were comprised of multiple, individual apartments or units.”

Id. at 14-16, citing Hinton, 219 F.2d at 325 and Diange, 32 F. Supp. at 994.

       Based on the above cases, the Commonwealth maintains “a multi-occupant

dwelling is not synonymous with [a] multi-unit dwelling for Fourth Amendment [p]urposes.

Rather, to qualify as a multi-unit dwelling requiring a separate search warrant, there must

be some indicia that the residence is divided into separate and substantially independent

living units.” Id. at 16. Therefore, the Commonwealth argues “[t]he mere fact that

[appellant] has his own, private bedroom does not transform the single family townhouse

into a multi-unit dwelling, thus, there was probable cause to search the [Green Street

residence], and the search warrant was sufficiently particular.” Id. at 17-18.

       With regard to Article I, Section 8, the Commonwealth preliminarily concedes “‘[t]he

text of Article I, Section 8 . . . has been interpreted as requiring more specificity in the

description of items to be seized than the federal particularity requirement.” Id. at 18,

quoting Waltson, 724 A.2d at 291.             Notwithstanding that fact, however, the

Commonwealth contends “it has been unequivocally recognized that when officers have

probable cause to search one room in a single living unit, a search of the entire residence

is not overbroad” under Article I, Section 8, id. at 20, citing Waltson and Korn, and “[t]o

conclude that a bedroom constitutes a separate living unit within a single residence

apartment would essentially abandon the practical common sense approach this

Honorable Court has previously directed be taken in determining whether the place to be




                                     [J-39-2019] - 10
searched is specified with sufficient particularity.” Id. at 21 (internal quotations and

citations omitted).

       In support of this argument, the Commonwealth points out appellant’s “[bed]room

did not have a separate address, a door leading directly outside, a separate mailbox, or

a lock. Thus, [appellant’s] bedroom is not so separate from the rest of the residence that

it constitutes an individual residence itself.” Id. at 22. The Commonwealth additionally

argues the quote from Carlisle relied upon by appellant was taken out of context because

“[d]espite the mention of ‘room,’ the search warrant in Carlisle was deemed to describe

the place to be searched with sufficient particularity even though the affidavit that

accompanied the warrant designated only the specific apartment to be searched.” Id. at

22 (emphasis in original), citing Carlisle, 534 A.2d at 471.                 Accordingly, the

Commonwealth contends “Carlisle cannot be read to preclude the search of all rooms

inside a single apartment if there is probable cause to believe contraband is located in

any room of the apartment.” Id. at 23.

       Finally, the Commonwealth addresses the public policy concern raised by

appellant and the Public Defender Association of Pennsylvania: the decision below

allows innocent roommates, who cannot afford to live alone and thus have an expectation

of privacy in their separate bedrooms inside a shared house, to fall victim to government

intrusion due to their economic circumstances.          The Commonwealth responds that

“[a]llowing such a concern to lend to a finding that an individual’s bedroom is a separate

home for purpose[s] of Article I, Section 8, would ultimately lead to barriers to effective

law enforcement.” Id. As an example of such barriers, the Commonwealth claims one

roommate “could frustrate the efforts of police by taking [another roommate’s] contraband

and placing it in his room so that it falls outside the scope of the warrant.” Id. at 25, citing

Commonwealth v. Reese, 549 A.2d 909 (Pa. 1988) (search of visitor’s personal property




                                       [J-39-2019] - 11
while on search premises falls within scope of search warrant because holding otherwise

would allow visitor to frustrate warrant by placing contraband with his personal effects).6

       “[T]he Fourth Amendment categorically prohibits the issuance of any warrant

except one ‘particularly describing the place to be searched and the persons or things to

be seized.’” Maryland v. Garrison, 480 U.S. 79, 84 (1987), quoting U.S. CONST. amend.

IV. This requirement is meant to prevent general searches and “ensures that the search

will be carefully tailored to its justifications, and will not take on the character of the wide-

ranging exploratory searches the Framers intended to prohibit.” Id. Along those lines,

“the scope of a lawful search is defined by the object of the search and the places in which

there is probable cause to believe that it may be found.” Id. (internal quotation and citation

omitted). Based on these principles, the federal courts have formulated a general rule

that a warrant describing an entire multi-unit building is void where there is only probable

cause to search a single unit. Hinton, 219 F.2d at 326 (“a warrant which describes an

entire building when cause is shown for searching only one apartment is void”). However,

the federal courts have consistently held this rule does not apply to single family

residences but, instead, “[a] search warrant for the entire premises of a single family

residence is valid, notwithstanding the fact that it was issued based on information

regarding the alleged illegal activities of one of several occupants of a residence.” Ayers,
924 F.2d at 1480. See also McLellan, 792 F.3d at 212 (warrant for single family residence

authorizes search of entire residence regardless of who areas being searched belongs

to); United States v. Schwinn, 376 F.App’x 974, 982 (11th Cir. 2010) (shared dwelling

does not exclude portions from scope of warrant as it is presumed suspect has access to

6 Although the Commonwealth does not conduct a separate Edmunds analysis, it
indicates a discussion of each Edmunds factor was encompassed in the portion of its
brief focusing on Article I, Section 8 and, despite the fact that Article I, Section 8 provides
greater privacy protections than the Fourth Amendment, the search warrant was not
overbroad under the Pennsylvania Constitution. Commonwealth’s Brief at 26-28 and n.8.


                                       [J-39-2019] - 12
entire dwelling); Durham v. McElynn, 254 F.App’x 892, 896 (3d Cir. 2007) (roommate

situation does not convert single family residence into apartment or multi-unit building);

Kyles, 40 F.3d at 524 (bedroom in multi-occupant residence is not a separate residential

unit where it “had neither its own access from the outside, its own doorbell, nor its own

mailbox”).

       McLellan, in particular, is analogous to the present appeal. In that case, the FBI

was investigating the online sharing of child pornography. McLellan, 792 F.3d at 205.

The pornography originated from an IP address assigned to Darryl J. St. Yves at 180 High

Street in Taunton, Massachusetts. Id. The FBI subsequently confirmed the address of

St. Yves with government entities and also observed a single mailbox at the High Street

residence, which listed St. Yves and two other individuals, Keller and Theobold, as

occupants. Id. A search warrant for the house at the High Street address was obtained

and, during its execution, agents learned the house was owned by St. Yves and Keller

and they had recently rented the third bedroom, formerly occupied by Theobold, to

McLellan. Id. at 205-06. The FBI then searched the entire house and, among other

things, recovered child pornography from McLellan’s bedroom. Id. at 206.

       McLellan filed a motion to suppress the evidence recovered from his bedroom,

arguing the purported “multi-unit” character of the residence caused the warrant to be

insufficiently particular and thus, the search of his bedroom exceeded the scope of the

warrant. Id. at 212. Both the district court and the First Circuit Court of Appeals rejected

this argument, finding McLellan’s bedroom “was not equipped for independent living

because there was no separate entrance to the street and the occupants had joint access

to the common areas such as the kitchen and living rooms.” Id. at 213 (internal quotations

omitted). Consequently, the McLellan court held the warrant was not overbroad as “a

warrant for a single-unit residence authorizes the search of that entire dwelling regardless




                                     [J-39-2019] - 13
of who the area being searched belongs to, so long as the items delineated in the warrant

could reasonably be found in the searched area.” Id. at 212.

       In his attempt to avoid the imposition of this clear Fourth Amendment rule upon his

case, appellant argues the Fourth Amendment requirement that a specific place be

described “‘refers to a single living unit (the residence of one person or family)[,]’”

Appellant’s Brief at 14 (emphasis omitted), quoting Hinton, 219 F.2d at 326, such that

“where two or more families reside together, a search warrant describing the entire

dwelling-house will be insufficient where ‘each family [is] in possession of a different part

of said dwelling-house.’”     Id., quoting Diange, 32 F. Supp. at 994.          Notwithstanding

appellant’s reliance on Diange and Hinton for this proposition, the decisions are

inapposite as they involved multi-unit apartment buildings while this case involves a single

family residence occupied by several unrelated individuals. The warrant in Hinton was

held to be invalid because it failed to identify the particular apartment in a four-unit building

where drug sales were being conducted and whether the alleged sellers occupied any of

the apartments. Hinton, 219 F.2d at 325. Based on this deficiency, the Hinton court held

“searching two or more apartments in the same building is no different than searching two

or more completely separate houses. Probable cause must be shown for each house

or, in this case, each apartment.” Id. at 325-26 (emphasis added). In Diange, the court

specifically stated the building at issue “contained two stories and that it was occupied

and in possession of two families, each family being in possession of a different part of

said dwelling-house.” Diange, 32 F. Supp. at 994. Hence, these cases do not stand for

the proposition that rules applicable to searching single family residences apply only if the

building is occupied by a single person or single family.

       Rather, for purposes of the Fourth Amendment, there must be some evidence a

residence is divided into separate and independent units to support the argument




                                       [J-39-2019] - 14
forwarded by appellant. There is simply no evidence here to suggest appellant’s bedroom

in the house subject to the search warrant was a separate living unit. Although appellant

testified he shut his bedroom door when he was not home and Irvin was not permitted to

enter his bedroom without permission, Sergeant Curtis specifically noted appellant’s

bedroom door was open and unlocked during the execution of the warrant, there was no

evidence appellant had ever placed a padlock on the bedroom door, and there was not a

separate room number or mailbox on the outside of the bedroom door. As such, it is clear

appellant’s bedroom inside the single family residence identified in the search warrant did

not constitute a separate living unit. See Kyles, 40 F.3d at 524 (“agents had no reason

to believe [the bedroom] was a separate residence: it had neither its own access from the

outside, its own doorbell, nor its own mailbox. [Kyle’s mother’s] statement that [Kyle] was

the only person with a key to the room did not, by itself, elevate the bedroom to the status

of a separate residential unit”).7 We therefore apply the federal rule that a warrant for a

single family residence authorizes a search of the entire residence regardless of whether

the areas to be searched belong to the subject of the warrant and hold the search warrant

at issue in this case did not violate the particularity requirement of the Fourth Amendment.

       This holding does not end our inquiry, however, as this Court has held Article I,

Section 8 of the Pennsylvania Constitution affords greater protection than its Fourth

Amendment counterpart, including a more stringent particularity requirement. Grossman,
555 A.2d at 899 (finding “as nearly as may be” language of Article I, Section 8 to require

more specificity in description of items to be seized than federal particularity requirement).


7 This is not to suggest we now hold the mere existence of a padlock, or separate
mailboxes, doorbells, room numbers, or entrances will always indicate a residence has
been divided into separate and independent residential units. Nor do we suggest the
mere absence of the aforementioned items will always indicate a residence is a single
family residence. We simply recognize, as did the Kyles court, these are factors relevant
to the determination. See Kyles, 40 F.3d at 524.


                                      [J-39-2019] - 15
Indeed, this Court has already explored the contours of this more stringent particularity

requirement through an analysis pursuant to Edmunds, in a similar context in Waltson.

       In Waltson, the defendant’s girlfriend told police he was growing marijuana in his

basement. 724 A.2d at 290. Based on this information, police obtained and executed a

search warrant for Waltson’s entire residence, which included, among the items to be

seized, “any records of occupancy and/or ownership of property, any controlled

substances, any drug paraphernalia, and any records, documents or photos related to

drug trafficking.”   Id. at 290, 293.    Waltson was arrested based upon not only the

marijuana plants found in his basement but also other drugs and drug paraphernalia

found throughout the remainder of the residence. Id. Following his arrest, Waltson filed

a motion to suppress the evidence found during the search, arguing the warrant was

overbroad because the police had probable cause to believe contraband was present

only in his basement rather than throughout the entire residence. Id. This Court ultimately

granted allowance of appeal to decide the question of “whether a search warrant is

overbroad where it authorizes a search of the entire residence, where the probable cause

underlying the warrant relates to only a particular room of the house.” Id. at 290-91.

       The Waltson Court conducted an Edmunds analysis to determine whether the

search warrant violated the particularity requirement of Article I, Section 8. We find the

Court’s analysis instructive:
       This court has recognized that the wording of Article [I], Section 8 is similar
       to the language of the Fourth Amendment. But, this does not demand that
       the interpretation of the two provisions be identical. The text of Article [I],
       Section 8, “as nearly as may be,” has been interpreted as requiring more
       specificity in the description of items to be seized than the federal
       particularity requirement. This requirement makes general searches
       impossible and prevents the seizure of one thing under a warrant describing
       another.

       This distinction between the two provisions is consistent with the historical
       background of Article [I], Section 8, which establishes that the purpose


                                        [J-39-2019] - 16
underlying Article [I], Section 8 was to protect persons from unreasonable
searches and seizures conducted pursuant to general warrants. At the time
that Article [I], Section 8 was drafted, the utmost concern of the drafters was
to protect citizens from searches and seizures unsupported by probable
cause. Moreover, this court has held that embodied in Article [I], Section 8
is a strong notion of privacy, which is greater than that of the Fourth
Amendment.

It is from this notion of enhanced privacy rights that we proceed in the instant
case. In Edmunds, this court explained that the twin aims of Article [I],
Section 8 are the safeguarding of privacy and the fundamental requirement
that warrants shall only be issued upon probable cause. Probable cause is
determined based on the totality of the circumstances. The totality of the
circumstances test is satisfied where the police officers have a reasonable
belief that the items to be seized are related to criminal conduct and that
those items are presently located in the place to be searched.

In order to protect these twin aims, a warrant must describe the place to be
searched and the items to be seized with specificity, and the warrant must
be supported by probable cause. The place to be searched must be
described precise[ly] enough to enable the executing officer to ascertain
and identify, with reasonable effort, the place intended, and where probable
cause exists to support the search of the area so designated, a warrant will
not fail for lack of particularity. Thus, where a search warrant adequately
describes the place to be searched and the items to be seized the scope of
the search extends to the entire area in which the object of the search may
be found and properly includes the opening and inspection of containers
and other receptacles where the object may be secreted.

Case law from our sister states is consistent with Pennsylvania
jurisprudence on this issue. In Shoemaker v. Maryland, 451 A.2d 127 ([Md.]
1982), [Shoemaker] challenged the scope of the search, since the
allegations “pointed to the suspect documents being in a single desk in a
single room and that the warrant gave the officers the unnecessarily broad
prerogative to search the entire house.” Shoemaker[, 451 A.2d] at 139. In
rejecting [Shoemaker’s] argument, the court explained that pursuant to the
Fourth Amendment and Art. 27, Section 551 of the Maryland Code the
particularity requirement was satisfied where the search was limited to a
particular, ascertainable, well-described house. Id. at 138-139. See also
Missouri v. Weide, 812 S.W.2d 866 (Mo.Ct.App. 1991) (“the search of an
entire residence for contraband is not overbroad when the contraband is of
the type that could easily be concealed anywhere within the residence.”);


                               [J-39-2019] - 17
      Madrid v. Texas, 595 S.W.2d 106 ([Tex.]Crim.App. 1979) (holding search
      of entire residence was reasonable, even though confidential informant
      observed heroin in only two areas within the apartment). Thus, it is
      generally accepted that the scope of a search warrant is limited by the items
      to be seized and where they may be found and not to a particular location
      within those premises. W. LaFave, SEARCH AND SEIZURE, §4.10(d) (3d
      ed. 1996) (any claims that the scope of a search must be limited to a
      particular location within the premises have been quite properly rejected).

      Lastly, we look at the public policy concerns involved. [Waltson] offers the
      theory of a narrower search based on his belief that Pennsylvania zealously
      guards individual privacy rights. However, the individual privacy rights at
      issue are not strained by a search of the entire single family residence.
      Rather than supporting Pennsylvania's protection of individual privacy
      rights, [Waltson’s] position renders that important tradition impotent by
      requesting that this [C]ourt extend it to absurd extremes. For example, a
      named eyewitness tells the police that he was in Mr. Smith's house 10
      minutes ago, where he saw a dead body in the living room. The issuing
      magistrate would limit the places to be searched to the living room. When
      police arrive at the scene and enter the living room there is no dead body.
      Under [Waltson’s] theory, the police would be forced to return to the issuing
      magistrate to obtain another warrant to search the remainder of the house.
      Clearly [sic] a result not contemplated by the policy reasons which
      underscore the enhanced privacy rights found in Article [I], Section 8.
Waltson, 724 A.2d at 291-93 (additional internal quotations, citations, and footnotes

omitted).

      Based on the above analysis, the Waltson Court found since the items to be seized

were described with specificity and those items could reasonably have been found in

places other than the basement, the scope of the search need not be limited to the

basement. Id. at 293. The Court concluded “although the Pennsylvania Constitution

provides greater privacy rights than the Fourth Amendment of the United States

Constitution; in the search of a single unit house, these rights are satisfied where the

specificity requirement is met. Accordingly, the search warrant issued in the instant case

was not overbroad pursuant to Article [I], Section 8 of the Pennsylvania Constitution.” Id.




                                     [J-39-2019] - 18
      We recognize Waltson is not on all fours with the present scenario; the house at

issue in Waltson was occupied by only one individual while the house at issue here was

occupied by multiple unrelated individuals. However, the Superior Court has addressed

a remarkably similar situation in Korn, which we also find persuasive. In Korn, a search

warrant was obtained and executed on a two-bedroom apartment based on an

investigation regarding the sale of controlled substances by Aaron Murray. 139 A.3d at

250. Police not only searched the common areas of the apartment and Murray’s own

bedroom, but also searched the bedroom of Murray’s roommate, Jordan Elias Korn. Id.

Korn was subsequently arrested and charged with drug-related crimes based on evidence

found in his bedroom. Id. at 250-51. Korn filed a motion to suppress that evidence and,

at a hearing on the motion, officers testified although Korn’s bedroom door was locked

from the inside at the time they executed the warrant, they did not recall a dead bolt or

key lock on the bedroom door, and the bedroom did not have a separate entrance,

mailbox, or apartment number. Id. at 251. The suppression court granted the motion,

finding the single apartment contained multiple living units and, as such, the search of

Korn’s separate living unit was outside the scope of the probable cause used to obtain

the search warrant. Id. at 252.

      On appeal, the Superior Court reversed, first holding the suppression court’s

finding that Korn’s bedroom was a separate living unit was not supported by the record

or case law as the trooper’s testimony made clear the residence at issue was a single

unit two bedroom apartment. Id. at 254-55. The court then applied the analysis from

Waltson and held there was probable cause to search the entire apartment. Id. at 256.

In doing so, the court rejected Korn’s attempt to distinguish his case from Waltson: “we

are unpersuaded by [Korn’s] attempt to avoid application of Waltson because the decision

refers to a single family residence. The fact that the suppression hearing transcript does




                                    [J-39-2019] - 19
not establish a familial relationship between [Korn] and one or more of his roommates

does not alter the fact that the entire apartment was the subject of the search.” Id.

(internal quotation and citations omitted). Most importantly for purposes of the present

analysis, the Korn court stated the fact that the bedroom door was locked did not

demonstrate “that Mr. Murray could not have exercised dominion or control over the items

in [Korn’s] room[,]” but instead “establishe[d] nothing more than the fact that Mr. Murray

could not enter [Korn’s] bedroom at the time of the search.” Id.

      We recognize appellant had a reasonable expectation of privacy in his bedroom

but, as the Commonwealth succinctly submits, “this expectation of privacy does not

transform the single family townhouse described in the warrant into a multi-unit dwelling.”

Commonwealth’s Brief at 14. Thus, we find no reason to depart from the analyses

employed in the cases discussed above, especially the Edmunds analysis conducted in

Waltson, as the text and history of Article I, Section 8 remain the same, and the resulting

rule of law continues to be generally accepted by other jurisdictions. See Wayne R.

LaFave, SEARCH    AND   SEIZURE, §4.5(b) (5th ed. 2018) (“In the community-occupation

situation, the courts have held that a single warrant describing the entire premises so

occupied is valid and will justify search of the entire premises.”), citing State v.

Champagne, 879 A.2d 1147 (N.H. 2005); Ayers, supra; State v. Woolsey, 802 P.2d 478

(Haw. 1990); State v. Capps, 342 S.E.2d 676 (Ga. 1986); State v. Hymer, 400 So. 2d 637

(La. 1981); State v. Lehr, 258 N.W.2d 158 (Iowa 1977); People v. Govea, 235 Cal. App. 2d
285 (Ca. 1965); Renner v. State, 216 S.W.2d 345 (Tenn. 1948); Sparks v. State, 142 P.2d
379 (Ok. 1943).

      Additionally, the policy concerns of the Waltson Court remain extant and a ruling

in favor of appellant under the present circumstances would frustrate the efforts of police

when executing valid search warrants.        For example, under appellant’s view, two




                                     [J-39-2019] - 20
roommates could enter into a conspiracy to sell drugs with roommate one completing

each and every sale and roommate two storing the drugs and the proceeds from the sales

in his “private” bedroom in their shared house. Police would be able to obtain a search

warrant for the house based on the conduct of roommate one, but would be unable to

procure any evidence upon execution of the warrant as the bedroom of roommate two —

in which the roommates had agreed to hide the evidence — would be beyond the scope

of the warrant. As stated in Waltson, this is “[c]learly a result not contemplated by the

policy reasons which underscore the enhanced privacy rights found in Article [I], Section

8.” Waltson, 724 A.2d at 293.

       Based on all of the above, we restate the law under Article I, Section 8 as follows:

“where a search warrant adequately describes the place to be searched and the items to

be seized the scope of the search ‘extends to the entire area in which the object of the

search may be found[.]’” Id. at 292, quoting Reese, 549 A.2d at 911. Therefore, so long

as police have reason to believe the specific items to be seized may be found throughout

a single family residence, Article I, Section 8 does not preclude a search of the entire

residence regardless of whether a particular individual not named in the warrant has an

expectation of privacy in certain areas of that residence. Id. at 290.

       As stated above in our analysis under the Fourth Amendment, there is no evidence

in the record to suggest appellant’s bedroom constituted a separate living unit. As such,

a search warrant for the house based on the illegal activities of Irvin did not preclude the

officers from searching appellant’s bedroom inside that house so long as they had reason

to believe the items to be seized might be found therein. See Walston, 724 A.2d at 292.

Appellant’s testimony he would shut his bedroom door when he left the residence and did

not permit Irvin to enter his bedroom without permission did not negate the probable

cause to believe the objects to be seized (in this case heroin, drug paraphernalia,




                                     [J-39-2019] - 21
proceeds from illegal drug sales, and cellphones owned or possessed by Irvin) could be

present throughout the entire house just as the fact that Korn’s bedroom door was locked

at the time the search warrant was executed did not negate the probable cause to search

the entire apartment. See Korn, 139 A.3d at 256. Accordingly, we hold the search

warrant at issue here was not overbroad in violation of Article I, Section 8 of the

Pennsylvania Constitution, and suppression of the evidence discovered in appellant’s

bedroom was not warranted.8

       Order affirmed.


       Chief Justice Saylor and Justices Baer, Todd, Wecht and Mundy join the opinion.

       Justice Donohue files a dissenting opinion.




8  Contrary to the dissent’s assertion, we do not hold “an individual has no protected
reasonable expectation of privacy in his private bedroom if he shares a home with other
unrelated individuals.” Dissenting Opinion, slip op. at 1. In fact, the dissent acknowledges
we explicitly “‘recognize appellant had a reasonable expectation of privacy in his
bedroom[.]’” Id., quoting infra at 20. However, such privacy rights are not absolute and
it is black letter law “that when the State’s reason to believe incriminating evidence will be
found becomes sufficiently great, the invasion of privacy becomes justified and a warrant
to search and seize will issue.” Fisher v. United States, 425 U.S. 391, 400 (1976). Based
on the analysis above, we simply hold the officers here had reason to believe evidence
of Irvin’s criminal activity would be found throughout the single family residence at issue,
including appellant’s bedroom.


                                      [J-39-2019] - 22